Freedman, J.
(concurring). I agree that summary judgment dismissing the petition may not have been warranted inasmuch as Rent Stabilization Code (9 NYCRR) § 2526.1 (f) (2) exempts successor purchasers at foreclosure sales from overcharge penalties assessed against prior owners, in the absence of fraud or collusion and where records are not provided at the judicial sale. However, the record establishes prima facie that the purchaser at the foreclosure sale had or should have had notice in that an overcharge award had been docketed as a judgment under New York County index number 7469/90. Moreover, there were other records indicating notice. Therefore, I would put the burden on petitioner to establish lack of notice and absence of collusion.
Parness, P. J., and Davis, J., concur; Freedman, J., concurs in a separate memorandum.